Notice of Allowability
This action is responsive to Applicant’s Amendments filed December 28, 2020.  
After a thorough search and examination of the present application, and in light the amendments submitted December 28, 2020, claims 1, 3-6, 8, 10-13, 15, 17-20 (renumbered 1-15) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed December 28, 2020, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

upon triggering of the recommendation information by [[a]] the user, obtaining the first information classification label  and an unique identifier associated with the user;
determining that the server failed to identify a second correspondence between the first information classification label and the unique identifier in a user feature database: 
in response to determining that the server failed to identify the second correspondence between the first information classification label and the unique identifier in the user feature database, establishing the second correspondence between the first information classification label and the unique identifier in the user feature database
identifying a set of information classification labels for which a respective
correspondence has been established between each information classification label and the unique identifier in the user feature database, wherein the set of information classification labels comprises the first information classification label:
identifying, in the set of information classification labels, at least one information
classification label that matches registration information provided by the user:
receiving a service request from a user device of the user: and
in response to receiving the service request,
selecting additional recommendation information to provide to the user based on the at least one information classification label,
providing the additional recommendation information to the user device of the user.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VAN H OBERLY/Primary Examiner, Art Unit 2166